Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157997                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  ALAN BROWN,                                                                                                         Justices
          Plaintiff-Appellee,
  v                                                                 SC: 157997
                                                                    COA: 341325
                                                                    Oakland CC: 2017-851420-DP
  JESSICA JEAN ROSS,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 11, 2018 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of In re
  MGR, Minor (Docket Nos. 157821-2) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2018
           s1002
                                                                               Clerk